Citation Nr: 0406071	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-08 510	)	DATE
	-)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to September 28, 1990, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD) with schizophrenia, paranoid type.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision, in which 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, revised the effective 
date for a grant of service connection for PTSD with 
schizophrenia, paranoid type, from June 4, 1992, to September 
28, 1990.  By way of history, in correspondence received in 
November 1999, the veteran, through his attorney, raised a 
claim of entitlement to an earlier effective date for the 
grant of service connection for PTSD, and assignment of a 100 
percent rating, to include based on clear and unmistakable 
error (CUE) in the March 1994 rating decision, which 
initially granted entitlement to service connection for PTSD, 
effective June 4, 1992.  

The RO's March 2002 rating decision, set out the basis for 
revision of the effective date of the grant of service 
connection and 100 percent rating assignment for PTSD back to 
September 28, 1990, based on the fact that service records in 
the claims file at the time of the March 1994 decision had 
not previously been considered.  The RO noted that the 
revised effective date was earlier than the effective date 
sought in the veteran's notice of disagreement with the RO's 
December 1999 denial of CUE in the March 1994 rating 
decision, received in December 2000.  The RO thus notified 
the veteran that his notice of disagreement was considered 
withdrawn.  The question of whether CUE existed in the March 
1994 RO decision is now considered moot.  The Board 
emphasizes first that the original effective date granted by 
the March 1994 decision has already been revised to reflect 
the date of receipt of the veteran's September 28, 1990, 
claim to reopen, and with consideration of the additional 
service evidence received in 1991, and, that, further 
revisions to the March 1994 rating decision, even if shown to 
be warranted based on CUE, would not reach past the final 
July 1990 Board decision denying entitlement to service 
connection for psychiatric disability in this case.  In any 
case, the veteran's contentions relevant to why an earlier 
effective date is warranted are the same as those put forth 
in connection with his previously-raised CUE claim and are 
discussed in the reasons and bases herein below.


FINDINGS OF FACT

1.  VA afforded the veteran adequate notice and assistance 
regarding his claim.   

2.  The RO received the veteran's initial claim for service 
connection for a psychiatric disability (claimed as a mental 
condition) in December 1985.

3.  The RO initially denied the veteran's claim in a rating 
decision dated July 1987, and in a final decision dated July 
1990, the Board affirmed the RO's denial.  

4.  Subsequent to the July 1990 final Board decision, the RO 
first received another claim of entitlement to service 
connection for a psychiatric disability from the veteran on 
September 28, 1990.

5.  There was no correspondence or documentation received in 
the interim between the July 1990 final Board decision and 
September 28, 1990, evidencing any intent to pursue VA 
benefits based on psychiatric disability or confirming a 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The July 1990 decision, in which the Board denied the 
veteran entitlement to a psychiatric disability, including 
PTSD and psychoses, is final. 38 U.S.C.A. §§ 7103, 7104 (West 
2002); 38 C.F.R. § 20.1100 (2003). 

2.  The criteria for an effective date prior to September 28, 
1990, for a grant of service connection for PTSD with 
schizophrenia, paranoid type, have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Development of Claim

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  On the effective date of 
the VCAA, the veteran's earlier effective date claim was 
pending before VA.  The VCAA is thus applicable to the issue 
decided herein.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  The United States 
Court of Appeals for Veterans Claims (Court) has since held 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App.183 (2002).  
The Court also has since held that notice under the VCAA be 
provided prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
No. 01-944, slip op. at 12 (U.S. Vet. App., Jan. 13, 2004).  
In so holding, the Court explained that the statutory purpose 
was to ensure adequate notice at a time when a claimant 
"...often has not yet identified the evidence and information 
relevant to the claim", cited the potential for prejudice in 
forcing a claimant to overcome an adverse determination, id. 
at 12, 13, and emphasized that in that particular case the 
absence of prejudice had not been demonstrated.  The Court 
identified the following as necessary elements of the VCAA 
notice under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and 
Quartuccio, supra: 

1. Notice of the information and evidence not of 
record that is necessary to substantiate the claim;

2. Notice of the information and evidence that VA 
will seek to provide;

3. Notice of the information and evidence the 
claimant is expected to provide;
and,

4. A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the 
claim at issue.

Id. at 14. 

In this case, in a letter dated in March 2002, the RO 
provided the veteran with notice consistent with the VCAA.  
The RO explained to the veteran the nature of VA's newly-
expanded duties to notify and assist claimants.  The RO 
subsequently undertook all notification and development 
actions required by the VCAA and then reconsidered the 
veteran's claim pursuant thereto.

First, the RO notified the veteran of the information needed 
to substantiate his claim and explained to him who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002).  Specifically, in a rating 
decision dated in March 2002 and a statement of the case 
issued in February 2003, the RO informed the veteran of the 
reasons for which his claim had been denied, the evidence it 
had obtained and considered in support of that claim, and the 
evidence the veteran still needed to submit to substantiate 
that claim.  As well, the RO notified the veteran of all 
regulations pertinent to his claim, including those involving 
VA's duties to notify and assist, and provided him an 
opportunity to submit additional evidence and to present 
additional argument in support of his claim.  

In addition, in the March 2002 letter, the RO explained to 
the veteran that if he had outstanding records that he wished 
VA to obtain, he should identify the sources of those 
records, and if appropriate, sign the enclosed forms 
authorizing their release.  The RO indicated that it would 
make reasonable efforts to secure the records, but that the 
veteran could help his claim by securing the records on his 
own initiative.  Thereafter, the veteran did not identify any 
outstanding evidence.  Accordingly, there was no need for the 
RO to assist the veteran further in obtaining and fully 
developing all of the evidence relevant to his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  

In light of the foregoing, the Board finds that VA afforded 
the veteran adequate notice and assistance with regard to his 
claim.  Given this fact, proceeding to an adjudication of 
that claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Analysis of Claim

The veteran is service-connected for PTSD with schizophrenia, 
paranoid type, assigned a 100 percent rating effective 
September 28, 1990.  He argues that an effective date of 
December 6, 1985, the date VA received his first claim of 
entitlement to benefits based on psychiatric disability, is 
warranted.  His attorney argues that first that a December 
1985 effective date should be assigned based on VA's receipt 
of service department records subsequent to initial negative 
decisions, and also argues that 38 C.F.R. § 3.400(q), the 
regulation pertaining to the assignment of an effective date 
based on the submission of new and material evidence, is 
invalid as it conflicts with governing statutes.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  If the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).  For reopened claims, the 
effective date shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003); Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication indicating an intent 
to apply for a benefit under the laws administered by the VA 
may be considered an informal claim provided it identifies, 
but not necessarily with specificity, the benefit sought.  38 
C.F.R. § 3.155(a) (2003); Servello, 3 Vet. App. at 199.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  The date of receipt of such evidence will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157(b).  The date of an outpatient or hospital examination 
at, or admission to, a VA hospital will be accepted as the 
date of receipt of the informal claim to reopen when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1).  The date of receipt by 
VA of records from a private physician will be accepted as 
the date of an informal claim to reopen when the evidence 
represented by those records is within the competence of such 
physician and shows the reasonable probability of entitlement 
to the benefits.  38 C.F.R. § 3.157(b)(2).

In this case, in December 1985, the RO received a VA Form 21-
526 (Veteran's Application for Compensation or Pension) from 
the veteran.  The RO construed this document as a claim for 
pension benefits.  Therein, the veteran noted "mental 
condition" as the disease for which the claim was being 
made.  Based on this notation, the Board believes that the 
document can also be construed as an initial claim for 
service connection for a psychiatric disability.  

The RO denied this claim in a rating decision dated July 
1987, and thereafter, the veteran appealed the RO's denial to 
the Board.  The Board then affirmed the RO's denial in a 
decision dated July 1990.  The Board notified the veteran of 
his appellate rights with regard to the July 1990 decision, 
but the veteran did not appeal it, or seek reconsideration 
thereof.  The July 1990 decision denying the veteran's 
initial claim for service connection for a psychiatric 
disability is thus final.  38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. § 20.1100.

The Board here emphasizes that there are only two exceptions 
to the rule of finality:  (1) reopening based on the 
presentation of new and material evidence under 38 U.S.C.A. 
§ 5108 or (2) revision based on CUE.  See 38 C.F.R. 
§§ 3.105(a), 20.1403 (2003) and Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc).  The veteran and his 
attorney have not here raised a motion for revision based on 
CUE in the Board's July 1990 decision denying entitlement to 
service connection for psychiatric disability.  Specifically, 
the veteran and his attorney have not argued that the Board, 
in July 1990 committed error of the sort that is undebatable 
and that, had it not been made, would have manifestly changed 
the outcome at the time it was made.  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  Here the Board also emphasizes, 
as will be further discussed below, that at the time of the 
Board's July 1990 decision, there was no competent medical 
evidence diagnosing PTSD, a requirement for entitlement to 
service connection for such disability.

Subsequent to the Board's July 1990 final decision, the RO 
next received a claim for service connection for a 
psychiatric disability from the veteran on 
September 28, 1990.  That is the next date-stamped document 
in the claims file.  Thereafter, in a rating decision dated 
March 1994, the RO granted the veteran service connection for 
PTSD and assigned that disability an initial evaluation of 
10 percent, effective from June 1992.  The veteran 
subsequently filed an appeal of the initial evaluation the RO 
assigned, and while the appeal was pending, in a rating 
decision dated July 1996, the RO increased that evaluation to 
100 percent, effective from June 1992.  The RO also 
recharacterized that disability to include schizophrenia, 
paranoid type.  The veteran later appealed the effective date 
the RO assigned the grant of service connection, and in a 
rating decision dated March 2002, the RO assigned that 
benefit an earlier effective date of September 28, 1990.  

According to these facts, the veteran's granted claim for 
service connection for a psychiatric disability, to include 
the initial evaluation assigned, has been pending since 
September 28, 1990.  There is no documentation in the record 
establishing that the veteran submitted another claim, formal 
or otherwise, for the same disability at any time after the 
Board's July 10, 1990 decision, but prior to September 28, 
1990.  The Board has, moreover, reviewed VA medical records 
dated in the interim between July 10, 1990, and September 28, 
1990, and notes that although the veteran requested PTSD 
consult, no medical diagnosis of PTSD was made prior to 
September 28, 1990, such as to be considered an informal 
claim under 38 C.F.R. § 3.157.  Accordingly, under applicable 
statutory and regulatory provisions, an effective date prior 
to September 28, 1990, for a grant of service connection for 
PTSD with schizophrenia, paranoid type, may not be assigned.  

The veteran's representative asserts that an effective date 
of December 6, 1985, the receipt date of his initial claim 
for VA benefits, is warranted pursuant to 
38 C.F.R. § 3.156(c).  The representative points to the DD 
215 showing combat status, received into the record in 1991 
as the new and material evidence that resulted in a grant of 
service connection for PTSD with schizophrenia, paranoid 
type.  He argues the following: (a) When the RO initially 
denied the veteran's claim for service connection for a 
psychiatric disorder in July 1987, it did so on the basis 
that PTSD had not been shown; (b) Prior to making the 
decision, the RO did not obtain the veteran's service 
records; (c) Following the Board's affirmance of the RO's 
denial, the veteran pursued a decade-long effort to reopen 
his claim for service connection; (d) Eventually, in March 
1994, the RO reopened and granted this claim based on a 
supplemental report from the service department, which 
confirmed the veteran's participation in combat and was 
sufficient to verify his alleged in-service stressors; and 
(e) Thereafter, pursuant to 38 C.F.R. § 3.156(c), the RO 
should have reconsidered the RO's initial claim.  

The provision to which the representative refers requires the 
RO to reconsider a previously denied claim, even if the 
decision has been final, upon receipt of new and material 
evidence in the form of a supplemental report from the 
service department.  The provision applies to official 
service department records that were presumably misplaced and 
are then located and forwarded to VA, and corrections by the 
service department of former errors of commission or omission 
in the preparation of prior reports and identified as such.  
38 C.F.R. § 3.156(c) (2003).

Contrary to the representative's assertion, the RO did 
reconsider its initial denial (July 1987) of the veteran's 
claim for service connection for a psychiatric disorder, as 
shown in a statement of the case issued in February 2003.  
The RO noted that such claim had been properly denied because 
although the veteran's service department records established 
the veteran's participation in combat, they did not establish 
that the veteran had PTSD.  As the RO explained in the 
statement of the case, the initial denial of the veteran's 
claim was based on medical considerations, namely the lack of 
a clear diagnosis of PTSD or lack of nexus between other 
psychiatric disability and service, not on a consideration of 
whether the veteran's alleged stressors had actually 
occurred.  Inasmuch as that denial was not based on the lack 
of confirming evidence later obtained from the service 
department, the subsequently-received service department 
records do not fall within the scope of 38 C.F.R. § 3.156(c) 
to overcome all negative final decisions and allow for 
consideration of an effective date back to 1985.  

The Board also notes that, even if applicable, section 
3.156(c) only directs the RO to reconsider a prior decision 
only if service department records that fall within the scope 
of the provision are received.  That subsection does not 
pertain to the effective date to be assigned a grant of 
service connection when the grant is based on such evidence.  
Instead, the subsection includes a cross-reference to 
38 C.F.R. § 3.400(q), the regulation pertaining to effective 
dates based on the submission of new and material evidence.

Section 3.400(q)(2), regarding service department records, 
indicates that the provision applies to records that were 
lost or mislaid.  In this case, the service department 
records at issue were never considered to be lost or mislaid; 
rather, they existed at the time of the initial denial and 
could have been secured and associated with the claims file.  
At that time, however, in the absence of a diagnosis of PTSD, 
those records were not considered to be relevant.  

When 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) are read in the 
context of the remaining regulations pertaining to service 
connection, it is clear that these provisions are intended to 
apply in the situation in which VA determines the veteran's 
entitlement to benefits based solely on information provided 
by the service department that is later found to be 
incomplete or erroneous.  See Spencer v. Brown, 4 Vet. App. 
283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. 
denied, 513 U.S. 810 (1994) [citing VA G.C. Digested Opinion, 
July 17, 1984, stating that section 3.400(q)(2) reflects "a 
longstanding VA policy treating supplemental service 
department reports correcting prior erroneous reports as 
providing a basis for an award of benefits based on the 
veteran's original claim"].  In this case, the service 
records themselves were insufficient to supply a crucial 
element of the veteran's claim, specifically a diagnosis of 
PTSD, and would not, in and of themselves, provide a basis 
for an award of benefits.  Based on the reasoning set forth 
above, the Board's July 1990 decision, which affirmed the 
RO's July 1987 denial, remains final.  

The veteran's attorney also asserts that, because pertinent 
regulatory provisions, 38 C.F.R. § 3.400(q)(1)(ii) and (r), 
exceed the plain language of a pertinent statutory provision, 
38 U.S.C.A. § 5110(a), an effective date of December 6, 1985 
is warranted for both the RO's grant of service connection 
for PTSD with schizophrenia, paranoid type, and its 
assignment of a 100 percent evaluation for that disability.  
Specifically, the attorney argues that, contrary to the 
aforementioned regulatory provisions, the plain language of 
the statute does not limit the assignment of an effective 
date to the date of a reopened claim.  Rather, the veteran's 
attorney argues that the statute allows for the assignment of 
an effective date based on the facts found and that given 
that the veteran has been totally disabled due to his 
psychiatric disability since the day he filed his initial 
claim for service connection, under the statute, the Board 
should apply an effective date that corresponds to that date.  
The veteran's attorney concludes that by applying 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) to the veteran's claim, the veteran 
is deprived of the maximum benefit allowed by law.  

The statute to which the representative refers provides that:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.

38 U.S.C.A. § 5110(a).

The Court addressed this contention, albeit raised by a 
different party, in Livesay v. Principi, 15 Vet. App. 165, 
170 (2001) (en banc).  In an amicus brief submitted in that 
case, the National Organization of Veterans' Advocates (NOVA) 
asserted that 38 C.F.R. § 3.400(q) was invalid because it was 
in conflict with 38 U.S.C.A. § 5110(a).  NOVA argued that the 
phrase "application therefor" in 38 U.S.C.A. § 5110(a) 
could refer only to the original claim for service 
connection, because a formal "application" is required to 
be filed only when filing an "original claim."  
"Therefore, in the view of NOVA, the effective date of 
claims 'reopened after final adjudication' or 'for increase 
of compensation . . . shall be fixed in accordance with the 
facts found,' and is not subject to the qualifying language 
"but shall not be earlier than the date of application 
therefor."  Livesay, 15 Vet. App. at 171.  

In response, the Court referenced its holding in Wright v. 
Gober, 10 Vet. App. 343, 346-47 (1997), specifically that 
"the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
is to be assigned an effective date under section 5110."  
See Livesay, 15 Vet. App. at 171-72.  The Court held that 38 
C.F.R. § 3.400(q) was completely consistent with the statute.  
The Court further held that, if there is any ambiguity in the 
statute, "the Secretary's interpretation of the statute, as 
expressed in the regulation, is consistent with the language 
of the statute and . . . a . . . reasonable interpretation of 
the law."  Livesay, 15 Vet. App. at 172-73.

The veteran's representative presented the same argument to 
the Court in Sears v. Principi, 16 Vet. App. 244 (2002).  The 
Court found the representative's assertion that the effective 
date of a reopened claim should be the date of the original 
claim "would convolute the plain meaning of the statutory 
and regulatory scheme for determining effective dates", and, 
set out that, 

[t]he generally applicable parts of the 
effective-date statute and regulation 
delineate three types of 'claims': (1) An 
original claim, (2) a claim reopened 
after final disallowance, and (3) a claim 
for an increase in benefits. See 38 
U.S.C. §5110(a); 38 C.F.R. § 3.400.  The 
use of the term 'new claim' in 38 C.F.R. 
§ 3.400(q)(1)(ii) refers to the second of 
the three types of claims to which the 
regulation and statute are generally 
applicable, i.e., a claim reopened after 
final disallowance.  See 
38 C.F.R. § 3.400(q)(1)(ii) (part of the 
regulation governing effective dates that 
applies when new and material evidence is 
received after final disallowance of a 
claim).  Furthermore, there is no support 
in the law for the appellant's position 
that the Court should read section 
5110(a)'s mandate that the effective date 
for a reopened claim 'shall not be 
earlier than the date of receipt of 
application therefor' as referring to the 
date of receipt of the original claim 
rather than the claim to reopen.

Sears, 16 Vet. App. at 246-47 (citing Wright, 10 Vet. App. at 
345-47).

Based on the above, the Board finds the representative's 
second argument contrary to judicial precedent and without 
merit.

In sum, the Board concludes that the criteria for an 
effective date prior to September 28, 1990, for a grant of 
service connection for PTSD with schizophrenia, paranoid 
type, have not been met.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as the preponderance of the evidence is against the 
claim, it must be denied.  


ORDER


An effective date prior to September 28, 1990, for a grant of 
service connection for PTSD with schizophrenia, paranoid 
type, is denied.  



	                        
____________________________________________
	J. M. DALEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



